DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 2 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hilburger (US 3851398 A) in view of GUO et al. (US 20180061015 A1).
	Regarding claims 1, 11 and 12, Hilburger discloses a filtering device (combination of 2, 7 and 9 etc. in Fig. 1), a method and a computer executable program for practicing the device, comprising: a processer configured to acquire an input value that is repeatedly input (col. 4, lines 13-32 and 63-65), the input value being a magnitude value based on a measurement of a distance of a workpiece (3) to the filtering device (col. 4, lines 15-19: “… the inductive sensor 7 which is commercially available as a unit furnishes an output voltage which is linear with respect to the distance between the carriage and the face of inductive sensor 7 which is opposite said carriage”); and the processor further configured as a filter to obtain an output value by filtering for reduction of noise included in the input value (col. 4, lines 25-27); and the 
Hilburger does not mention explicitly: wherein when a difference between a current input value acquired by the processor and a past output value obtained by the filter exceeds a first threshold, the filter obtains a new output value by weighting the current input value with a weight greater than a weight for obtaining the past output value; and the processor is further configured to determine a change in the distance of the workpiece based on the new output value.  
	GUO discloses an adaptive filter comprising a processer (para. 0036: the inter-frame difference calculating unit reads on “a processor”) configured to: acquire an input value (inherent to the current frame of the video received by the “inter-frame difference calculating unit” in Fig. 3) that is repeatedly input (para. 0021, 0035-0038), and obtain an output value by filtering for reduction of noise included in the input value (see discussions about the “temporal filtering unit” in Fig. 3), wherein when a difference (inversely proportional to the noise correlation r) between a current input value acquired by the processor and a past output value obtained by the filter (see discussions about the “inter-frame difference calculating unit” and the “unit for estimating noise correlation” in Fig. 3) exceeds a first threshold (e.g., when the noise correlation r is less than r_T1 in Fig. 6), the filter obtains a new output value by weighting the current input value with a weight (Mw) greater than a weight for obtaining the past output value (para. 0046-0048).   
	Since both Hilburger and GUO pertain to obtaining an output value by filtering for reduction of noise included in the input value (Hilburger, col. 4, lines 25-27; GUO, para. 
	Regarding claim 2, Hilburger does not but GUO teaches: wherein when the difference falls below a second threshold (e.g., when the noise correlation r is greater than r_T2 in Fig. 6), the filter obtains a new output value by weighting the current input value with a weight smaller than the weight for obtaining the past output value (para. 0046-0048).  As such, the combination of Hilburger and GUO renders the claimed invention obvious. 
Regarding claim 5, Hilburger does not but GUO teaches: wherein the filter calculates the new output value as a weighted average of the current input value and the past output value.input value and the past output value (Fig. 3; para. 0037). As such, the combination of Hilburger and GUO renders the claimed invention obvious.
Regarding claims 6 and 7, Hilburger does not but GUO teaches: 3wherein the filter sets an initial value of the weight of the current input value (inherent to the embodiment shown in Figs. 3-7).
GUO does not mention explicitly: said initial value is set to 1; wherein the weight of the current input value is a value in a range of from 0 to 1, and the filter sets the weight of the current input value to 1 when the difference exceeds the first threshold.  

Regarding claim 8, Hilburger does not but GUO teaches: wherein the filter increases the weight of the current input value when the difference consecutively exceeds the first threshold (see Fig. 6 and related discussion). As such, the combination of Hilburger and GUO renders the claimed invention obvious.
	 Regarding claim 9, Hilburger does not but GUO teaches: wherein the first threshold value is defined based on a statistical value relating to the past input value (para. 0047-0048).  As such, the combination of Hilburger and GUO renders the claimed invention obvious.
.
4.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hilburger in view of GUO further in view of Horiuchi (US 6463115 B1).
	Regarding claim 3, the combination of Hilburger and GUO does not mention explicitly: wherein the filter calculates the output value by a moving average, and when the difference exceeds the first threshold, increases the weight on the current input value by decreasing a count of the input values that are subjected to the moving average, and then calculates the new output value.  
	Horiuchi discloses a filter (602 in Fig. 5), wherein the filter calculates an output value by a moving average (col. 6, lines 30-37), wherein the filter increases the weight of the moving average on a current input value by decreasing a count of the input values that are subjected to the moving average, and then calculates the new output value (col. 7, lines 41-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Horiuchi moving average filter into the combination of Hilburger and GUO as a substitute for the Hilburger/GUO temporal filtering unit such that when the difference exceeds the first threshold the system will increase the weight on the current input value by decreasing a count of the input values to calculate the new output value. Doing so would provide a temporal filtering unit that is .
5.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hilburger in view of GUO further in view of TAKUSHIMA et al. (US 20170322019 A1).
Regarding claim 13, the combination of Hilburger and GUO does not mention explicitly: wherein the input value is calculated based on a location of a peak intensity in a distribution of light intensity received by an array of photoelectric conversion elements from light reflected by the workpiece.
TAKUSHIMA discloses a displacement sensor for measuring a distance of a workpiece with respect to a target (Abstract), wherein the output from the displacement sensor is generated based on a location of a peak intensity in a distribution of light intensity (para. 0144-0147) received by an array of photoelectric conversion elements (e.g., 25, 27, 28 in Fig. 2) from light reflected by the workpiece (para. 0052-0053, 0058-0059).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate TAKUSHIMA displacement sensor into the combination of Hilburger and GUO as a substitute for Hilburger’s input value acquiring unit in order to provide a displacement sensor that enables a reduction of an apparatus in size (TAKUSHIMA, para. 0010). The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.



Allowable Subject Matter
6.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
7. 	The following is a statement of reasons for the indication of allowable subject matter: 
The primary reason for the allowance of claim 4 is the inclusion of the limitation that: wherein the weight of the current input value equals an inverse of the count of the input values that are subjected to the moving average. It is this limitation found in the claim, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.

Response to Arguments
8.	Applicant's arguments received 12/22/2021 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 2-5 as set forth above in this Office action.

Conclusion

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/X.S/Examiner, Art Unit 2862               

/TOAN M LE/Primary Examiner, Art Unit 2864